*537The opinion of the court was delivered by
Garrison, J.
1. The title of an act is, in the constitutional sense, aptly expressive of its object if it contain a mention of the subject matter generally, together with a succinct indication of the legislation respecting it. In the present •case the matter to be dealt with is boards of chosen freeholders in counties of the first class, and the legislative object is the reorganization of such boards. All of this is indicated 'by the title of the act; greater particularity is not required. Rader v. Union, 10 Vroom 509, 518.
That the counties to be affected are referred to as of the 'first class, does not touch the constitutionality of the act if its ■subject matter be one having a natural relation to population.
The cases of Randolph v. Wood, 20 Vroom 85; S. C., 21 Id. 175; Hart v. Sivil, Id. 585, and notably Warner v. Hoagland, 22 Id. 62, have put this question at rest, and delimit the functions of the Classification act.
2. The act in question regulates the internal affairs of counties, and hence is unconstitutional if it be local or special. The act purports to operate upon a class of counties gen■erally, viz., those having a population of one hundred and fifty thousand and upwards. Hence, if the legislative object be one for the imposition of which population affords a proper basis, the act is general, without regard to the number •of counties to be affected by its operation, or to the wisdom or unwisdom of applying its provisions to the counties so selected. From this brief statement of the principle adopted 'by the courts of this state in dealing with the constitution•ality of laws claiming to be general, it is evident that the controlling question in each case is whether the provisions of the •act are such as are germane to population. The act under review concerns the machinery for the administration of •county affairs. The class of counties selected are those having the largest population. If the provisions of the act are such that they would be equally appropriate to the other counties •of the state, then the classification adopted is illusory, not real, and the legislation is special, although sounding in gen*538eral terras. It is necessary, therefore, to look at the provisions of the act somewhat in detail, not for the purpose of passing upon their merits or demerits, but in order to ascertain whether their substantial features, while applicable to-larger counties, are inapplicable to the smaller ones.
The main features of the proposed change affecting the boards of chosen freeholders erected under this act are (1) a longer term of office; (2) a considerable reduction in number; (3) the election of a director at large, to whom special powers are delegated; (4) a.large increase in salary; (5) the-requirement of a bond in the sum of $15,000 from each member and $25,000 from the director for the faithful performance of their duties; (6) the election of members of t-he-board from assembly districts instead of from wards andi townships.
No one familiar with the construction and operation of boards of freeholders in the several counties in this state can fail to see that by this scheme an entirely new and distinct system of administrative machinery is provided, one more compact in form, with greater executive possibilities, making greater demands upon the time and services of the members,, for which increase of pay is provided, together with am increase of individual responsibility, with which is coupled a-, substantial security to the public by means of bonds with heavy penalties. That such a system is not applicable to the-smaller counties, is not less evident than that the existence of such machinery would be an unnecessary and disastrous burden upon their finances. Whether the largest counties do require boards of such increased efficiency is not for us to-decide. If they do, it is evidently in respect to matters growing out of excess of population. The legislature, in whom the determination of these questions is vested by the constitution, has decided that counties of the first class do require a: chánge of the character indicated by this act, which changes, from the considerations just mentioned, are inappropriate to-the smaller counties for the same reasons which constitute-their appropriateness to the larger ones. Such being the rela*539tion borne by the provisions of this act to the various counties-of this state, viewed from the standpoint of population, the act in question must be deemed to be general in that it reaches-the one class to which the legislature has determined that it is-appropriate, and that that class is distinguished by those features which constitute its appropriateness from all the other counties in the state.
Referring to the suggestion made on the argument, that theassemhly districts, which by this act are referred to as the precincts for the elections of freeholders, were not legal legislative creations, inasmuch as the constitution contains no intimation but that members of assembly shall be chosen by the-counties at large, it is sufficient to say that we are not now concerned with the ’legality of such subdivisions of counties. The act under review refers to these districts for the purpose of defining a territorial limit. Such precincts as assembly districts do exist, whether legally or not, and to each of thesa de facto districts a freeholder is assigned. Beyond this we need not, at this time, go.
The act being constitutional, the relator is entitled to judgment, with costs.
For affirmance—The Chancellor, Dixon, Garrison,. Scudder, Brown, Clement, Cole, Smith, W hitaker. 9..
For reversal—Mague, Reed. 2.